Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
New claims 31-34 have been added.
Claims 16-34 are pending in this application.
New claims 31-34 were not originally presented, and if present during the restriction requirement, would have been restricted out as being distinct inventions.
New restriction requirement is set forth herein. 
 

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 16-30, drawn to a preventive method for the treatment of a subject at risk for developing an immunological disease caused by an undesired activation of the immune system or a method for the treatment of an immunological disease caused by an undesired activation of the immune system in a subject in need thereof comprising administering to said subject a C4BP isoform lacking the beta chain, classified in A61K45/06, for example.
2. Claim 31, drawn to a method for preventing the release of the inflammatory cytokine IL-12p70 from dendritic cells in a subject in need thereof comprising administering to said subject a C4BP isoform lacking the beta chain, classified in A61K38/1793, for example.
3. Claim 32, drawn to a method for preventing the release of the inflammatory cytokine IL-12p70 from dendritic cells in a subject in need thereof comprising administering to said subject a pharmaceutical composition comprising from 0.45 mg to 18.90 mg of a C4BP isoform lacking the beta chain, classified in A61K38/1793, for example.
4. Claim 33, drawn to a method for preventing an increase in expression of a dendritic cell surface marker in a subject in need thereof comprising administering to said subject a C4BP isoform lacking the beta chain, classified in A61K38/1774, for example.
5. Claim 34, drawn to a method for preventing an increase in expression of a dendritic cell surface marker in a subject in need thereof comprising administering to said subject a pharmaceutical composition comprising from0.45 mg to 18.90 mg of a C4BP isoform lacking the beta chain, classified in A61K38/1774, for example.
The inventions are independent or distinct, each from the other because:
Inventions 1-5 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. For example, the inventions involve different mechanism and different dosage amounts. Further, search for one would not necessarily lead to the other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of an immunological disease;
A single disclosed species of dose;
A single disclosed species of duration of administration;
A single disclosed species of a specific amino acid substitution;
A single disclosed species of additional therapeutic agent;
A single disclosed species of a C4BP isoform;
A single disclosed species of a dendritic cell surface marker.
The species are independent or distinct because different immunological diseases involve different organs and cells, and different patient population and end points. Further, search for one would not necessarily lead to the other. Different doses involve different range or amounts of end points. Further, search for one would not necessarily lead to the other. Different duration of administration involve different end points. Further, search for one would not necessarily lead to the other. Different additional therapeutic agents involved different compounds, leading to different properties. Further, search for one would not necessarily lead to the other. Different C4BP isoforms involve different amino acid contents, which also include deletion mutants, leading to different structures. Further, search for one would not necessarily lead to the other. Different dendritic cell surface markers are different due to the different markers involved. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 16-34 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Originally presented claims restricted and examined on the merits were claims 16-28 (see Restriction Requirement of 04/23/2021, FAOM of 08/11/2021 and FINAL rejection of 03/18/2022). If Group 1 is elected, original response to election of species will be applied and examined on the merits (claims 16-30). If Group 2 is elected, Applicant is required to elect a single disclosed species of 1) a fully defined C4BP isoform and if 2a) the C4BP isoform is administered subcutaneously in a regimen comprising a plurality of administrations OR 2b) administered at a dose of from 0.24 mg/m2 to 9.99 mg/m2 (Applicant is required to elect a single disclosed species of the dose). If Group 3 is elected, Applicant is required to elect a single disclosed species of a fully defined C4BP isoform and a single disclosed species of dose (e.g., 0.5 mg). If Group 4 is elected, Applicant is required to elect a single disclosed species of 1) a fully defined C4BP isoform and if 2a) the C4BP isoform is administered subcutaneously in a regimen comprising a plurality of administrations OR 2b) administered at a dose of from 0.24 mg/m2 to 9.99 mg/m2 (Applicant is required to elect a single disclosed species of the dose), and a single disclosed species of a dendritic cell surface marker. If Group 5 is elected, Applicant is required to elect a single disclosed species of a fully defined C4BP isoform,  a single disclosed species of dose (e.g., 0.5 mg), and a single disclosed species of a dendritic cell surface marker.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654